Citation Nr: 0900770	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-09 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for lumbar spine 
degenerative disc disease, claimed as lower back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision of the Houston, Texas 
Regional Office (RO).    

In October 2008, the veteran testified via video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  

In December 2008, the veteran submitted additional medical 
evidence along with a waiver of initial RO review.  Thus, no 
additional action in this regard is needed.  38 C.F.R. 
§ 20.1304(c) (2008).


FINDING OF FACT

The competent medical evidence of record does not demonstrate 
that lumbar spine degenerative disc disease, claimed as low 
back pain, is causally related to active service.


CONCLUSION OF LAW

The lumbar spine degenerative disc disease disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

While in service, the veteran sought medical care in August 
1966 when he complained about mild pain on motion in lower 
lumbar area, having lasted already 7 days.  The examiner 
noted his duties included heavy lifting.  Treatment entailed 
light duty and medication.  A subsequent notation from the 
Physical Therapy (PT) clinic was dated the same day.  In 
January 1967 the veteran again complained about pain in the 
lower lumbar area, again for 7 days.  The examiner noted 
aggravation on trunk flexion, again from heavy lifting.  X-
rays were negative.  The treatment was medication and a 
recommendation to stop heavy lifting for 10 days.  There are 
no further treatment entries regarding the veteran's back.  
His September 1967 separation Report of Medical Examination 
found the spine and other musclosketal to be clinically 
normal, though the examiner made note of a complaint of 
occasional low back pain, NSND.  The September 1967 Report of 
Medical History also noted "minor back pain."

After service there are no documented complaints of low back 
pain.  The veteran submitted no treatment records, private or 
VA.  During VA examination in February 2005, the veteran told 
the examiner that he sought treatment from a local private 
physician, Dr. T, from about 1973 to 1985; however in his 
testimony before the Board in October 2008 he stated he 
sought this private care beginning in 1968 or 1969 until 
1984.  Regardless, by 1984 or 1985 this physician either 
retired or "left town" and so the records are unavailable, 
and after 1984 the veteran did not name any particular 
physician from whom he sought treatment.  The Board finds the 
absence of documented complaints or treatment for over 35 
years after the 1967 complaints in-service until the veteran 
filed his claim in 2004 to be very probative.  Even had the 
records of the private physician Dr. T been available, the 
veteran stated the treatment ended in 1984 or 1985, leaving 
an almost 20 year gap between the last treatment and filing 
of the claim.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

It is also noted that during his VA examination in February 
2005, the veteran described his history of treatment and pain 
and stated that his occupation since 1969 has been as a 
parking lot paving and asphalt worker.  Upon palpation, the 
examiner noted the veteran expressed discomfort over the L4.  
After x-ray examination revealed decreased height with 
sclerosis at L4-5, the examiner made a diagnosis of 
degenerative disc disease of the lumbar spine without lower 
extremity radiculopathy.  

Following this examination, the RO requested that the 
examiner review the claims file, in particular the veteran's 
service treatment records, and prepare an addendum with an 
opinion regarding the etiology of the diagnosis.  In November 
2006, the examiner completed his review and pointed out that 
the veteran had told him that the veteran sought no treatment 
from his discharge from service (1967) until 1973.  That 
meant his initial back strain had resolved.  The examiner 
noted the veteran did not see a connection between his 
current occupation (asphalt paving) and his chronic low back 
pain and degenerative disc disease.  The examiner further 
stated the veteran's lumbar degenerative disc disease was not 
caused by or a result of his active duty service or the 
mechanical low back pain the veteran experienced on active 
duty.  This opinion which was based on a review of the 
veteran's subjective history, claims file, and clinical 
findings is of great probative value.  It is also consistent 
with the other objective evidence of record, i.e., the 
veteran's service treatment records and the absence of any 
post service treatment until many years after service.

The Board acknowledges that the veteran has submitted 
statements from a nurse and a private physician in an effort 
to substantiate his claim.  The Board however finds that both 
statements are of little or no probative value.  In the 
December 2004 statement, a nurse remembers treating the 
veteran in Dr. T's office for his back, among other problems.  
However, the Board finds her short statement to be of little 
probative value because she never states any date or even 
year of treatment, the length of the treatment, or for what 
the veteran was treated, just his "back problem."  The 
general statement without an objective supporting rationale 
does little to bolster the veteran's claim. 

Further, the Board finds the October 2008 physician statement 
that the veteran submitted after his hearing to be of no 
probative value.  In the statement, the physician stated he 
was treating the veteran for T-10 and T-11 back pain; 
however, the record notes decreased height with sclerosis at 
L4-5, as confirmed by x-ray findings and a diagnosis of 
degenerative disc disease of the lumbar spine without lower 
extremity radiculopathy.  The physician also submitted no 
supporting rationale for the conclusion rendered, nor did he 
indicate that he had reviewed the veteran's claims file, to 
include consideration of the veteran's service treatment 
records, the nearly four decade period without treatment, or 
the veteran's post service occupation.  A bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).

The March 2006 statement from the veteran's wife is also of 
little probative value.  She states she has known him for 37 
years and that he has had lower back pain all that time.  Her 
statement would date the onset of his back pain to 1969, two 
years after his discharge from service.  While the Board has 
no cause to doubt her credibility or sincerity, her lay 
assertions as to the source of the veteran's back pain have 
little probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The Board acknowledges that the veteran is competent to 
discuss his pain and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Indeed, the veteran 
attested in his statements and testimony that he did 
experience continuous pain, but after he could no longer be 
treated by Dr. T in the mid 1980's, he chose to address this 
pain with self prescription and waiting for the symptoms to 
go away.  See February 2005, Report of VA Examination.  Lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The Board finds that this 
lack of documented treatment for at least 20 years, if not 37 
years, is more probative than the veteran's current 
recollection of symptoms experienced in the distant past.  
Therefore, continuity has not been established, either 
through the competent evidence or through his statements.  
Moreover, there is no competent medical evidence that the 
current lumbar spine disability is causally related to the 
veteran's service.  The veteran has not been shown to possess 
the requisite training or credentials needed to render a 
medical diagnosis, and without such supporting documentation, 
his statements are of little probative value.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  The claim is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in November 2004, before the 
initial original adjudication of the claim.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was asked to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  An April 2006 letter provided the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was readjudicated in the December 
2006 Statement of the Case.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  In any event, because service 
connection for degenerative disc disease of the lumbar spine, 
claimed as low back pain is denied, any questions regarding a 
disability rating and effective date are now moot. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The veteran was afforded a VA examination in February 
2005 to determine the nature and etiology of the lumbar spine 
disability.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).





ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as low back pain, is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


